James R. Cooper, Judge, concurring. I reluctantly concur in the decision of the Court. Although I agree that we have arrived at the result that the law requires, I write separately to point out that the law, as presently formulated, is unjust in mandating the result we reach. 923 S.W.2d 287 The employee in the case at bar, suffering from a non-work-related fatal disease, sought and obtained a lump-sum settlement. To permit the record to be reopened after the award was made can only prompt employers and insurers to delay such proceedings. Perhaps this is a matter which should be addressed by the legislature.